Citation Nr: 0515380	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  01-02 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected nasal fracture, deviation of septum, 
currently evaluated as noncompensably disabling.

2.  Entitlement to an increased disability rating for 
service-connected fracture, fifth finger, left hand, 
currently evaluated as noncompensably disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, which in part continued 
noncompensable disability ratings for the veteran's service-
connected nasal fracture disability and his service-connected 
left fifth finger disability.

Procedural history

The veteran served on active duty from April 1984 to May 
1998.

The veteran filed initial claims of entitlement to service 
connection in May 1998.  The RO granted service connection 
for a nasal fracture and a fracture of the fifth finger of 
the left hand in a September 1998 rating decision; 
noncompensable (zero percent) disability ratings were 
assigned.  

The veteran filed claims for entitlement to increased ratings 
in January 2000, which were denied by the RO in an April 2000 
rating decision.  The veteran initiated the present appeal, 
which was perfected with the timely submission of his 
substantive appeal in February 2001.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the RO 
in May 2003.  The transcript of the hearing is associated 
with the veteran's VA claims folder.

This claim was previously before the Board in March 2004.  At 
that time, the claim was remanded for additional procedural 
development.  After this development was completed, a 
supplemental statement of the case was issued by the VA 
Appeals Management Center (AMC) in February 2005 which 
continued to deny the claims.  The veteran's claims folder 
was thereupon returned to the Board for further proceedings.  



Matter not on appeal

During his May 2003 hearing, the veteran alluded to the fact 
that he had a great deal of trouble sleeping at night due to 
his nasal fracture disability.  The Board referred what 
appeared to be a claim for sleep apnea to the RO in its March 
2004 remand.  That matter has not yet been acted upon, and it 
is again referred to the RO for appropriate action.  However, 
in light of the Board's decision granting an increased rating 
for the service-connected nasal fracture, due in part to the 
veteran's problems sleeping, the veteran should first be 
contacted to determine whether he still wishes to pursue a 
claim for service connection for sleep apnea.  


FINDINGS OF FACT

1.  The veteran's service-connected nasal fracture disability 
is manifested by obstruction of both nasal passages that 
interferes with his ability to sleep.

2.  The veteran's service-connected left fifth finger 
disability is manifested by some deformity, weakness and 
complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
service-connected nasal fracture have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.97, Diagnostic 
Code 6502 (2004).

2.  The criteria for a compensable disability rating for a 
service-connected left fifth finger disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5227 (effective prior and 
subsequent to August 26, 2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his nasal fracture and left fifth 
finger disabilities should be rated higher than their 
currently assigned noncompensable disability ratings.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
issues and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 2000 statement of the case (SOC), the 
December 2002 supplemental statement of the case (SSOC) and 
the February 2005 SSOC of the pertinent law and regulations, 
of the need to submit additional evidence on his claims, and 
of the particular deficiencies in the evidence with respect 
to his claims.  An additional SSOC dated in August 2002 noted 
the particular deficiencies in the evidence associated with 
the veteran's claims.  The Board notes that the veteran was 
notified of statutory revisions to the schedule of ratings 
relevant to musculoskeletal disabilities in the December 2002 
SSOC.

More significantly, pursuant to the Board's March 22, 2004 
remand, a letter was sent to the veteran by the AMC on March 
2004 which was specifically intended to address the 
requirements of the VCAA.  That letter indicated that the 
Appeals Management Center (AMC) was developing his claims for 
entitlement to increased disability ratings, and detailed the 
evidentiary requirements for an increased rating claim.  
Specifically, the March 2004 letter stated: "To establish 
entitlement to an increased evaluation for your service-
connected disability, the evidence must show that your 
service-connected disability has gotten worse.  Send us 
recent (preferably within the past twelve months) medical 
records."  Thus, the March 2004 letter, along with the 
October 2000 SOC and the August 2002, December 2002 and 
February 2005 SSOCs, not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2004 letter, the AMC informed the veteran VA was responsible 
for getting relevant records held by any Federal agency.  The 
veteran was informed that "this may include medical records 
from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  The AMC also advised him that a 
VA medical examination would be provided if it was necessary 
to make a decision in his claims.  Also included in the 
letter was a listing of several veteran's service 
organizations (VSOs) that could offer assistance to the 
veteran in regards to his claims.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The March 2004 letter informed the veteran that VA was 
responsible for making reasonable efforts to obtain relevant 
records not held by a Federal agency, and that "this may 
include medical records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  The letter further emphasized that it was still 
the veteran's responsibility to ensure that the AMC received 
all requested records that are not in the possession of a 
Federal department or agency.  The veteran was told to 
complete, sign and return enclosed Form 21-4142, 
Authorization to Release Information, for each private doctor 
or hospital where he was treated.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2004 letter stated "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If the evidence is 
in your possession, please send it to us."  The Board 
believes that this request complies with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the AMC.

The Board finds that the March 2004 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  That one year period has since elapsed.  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his increased rating claims, which was by rating decision 
in April 2000.  The Board notes, however, that this was a 
practical and legal impossibility, because the VCAA was not 
enacted until November 2000.  The General Counsel of VA has 
rendered an opinion that failure to provide VCAA notice prior 
to the enactment of the VCAA does not constitute error.  
See VAOPGCPREC 7-04 [failure to provide VCAA notice prior to 
the enactment of the VCAA does not constitute error].

The veteran was subsequently provided with VCAA notice 
through the March 2004 VCAA letter, and the claims were 
readjudciated with the application of the VCAA standard of 
review in the February 2005 SSOC.  The veteran was provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to the VA notice.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider his claims on the merits.  

Additionally, over the course of this appeal the veteran has 
been notified of the pertinent law and regulations, of the 
need to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.  The veteran has not indicated that there is any 
additional relevant evidence pertinent to his claims.  The 
Board is therefore satisfied that the veteran was notified 
properly of his statutory rights; he is fully cognizant of 
them; and no amount of additional communication would result 
in any additional evidence pertinent to these claims.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
The veteran was provided VA medical examinations in March 
2000, March 2002 and April 2002, the results of which will be 
referred to below.  The reports of the medical examinations 
reflect that the examiners recorded the veteran's past 
medical history, noted his current complaints, conducted 
physical examinations and rendered appropriate diagnoses and 
opinions.  
	
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  The veteran provided testimony at 
a personal hearing that was conducted before the undersigned 
Veterans Law Judge at the RO in May 2003.  The veteran 
indicated at that time that he had no additional evidence, as 
he was unable to seek VA outpatient treatment due to work and 
income restraints.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased disability rating for 
service-connected nasal fracture, deviation of septum, 
currently evaluated as noncompensably disabling.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

Under Diagnostic Code 6502 [septum, nasal, deviation of], a 
10 percent disability rating is warranted for a traumatic 
deviated septum with 50-percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
Ten percent is the only disability rating available under 
this code.  See 38 C.F.R. § 4.97, Diagnostic Code 6502 
(2004).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2004).

The other diagnostic codes applicable to the nose and throat 
are not relevant to the veteran's present claim.



Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, the Court has held that, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A review of the claims folder indicates that the veteran 
deviated his septum during a basketball game in service in 
February 1998.  The RO granted service connection for such 
and assigned a noncompensable (zero percent) disability 
rating under Diagnostic Code 6502 in a September 1998 rating 
decision.

The veteran presented for VA examination in March 2000 
complaining of a left side obstruction with increased mucus 
on that side and disordered breathing during sleep.  Symptoms 
included a left obstruction, anterior rhinorrhea and left 
mucoid.  Physical examination of the left septum revealed 
left deviation and left spur.  Obstruction on the left side 
was 50 percent.  The examiner's assessment was traumatic 
nasal septal deformity with obstruction.  

During an April 2002 VA examination, the veteran complained 
of difficulty in breathing through his nose causing 
difficulty sleeping and some pain.  Physical examination 
revealed some purulent discharge in both nares.  There was no 
dyspnea on exertion.  The veteran spoke without breathing 
through his nose.  There was some pain with palpation of the 
nose.  The examiner noted a 60 percent nasal obstruction in 
the left naris and a 10 percent obstruction in the right 
naris.  The impression was bilateral nasal obstruction.

The veteran presented for a personal hearing before the 
undersigned at the RO in May 2003.  He testified that his 
nasal fracture changed his sleeping habits due to loud 
snoring.  He denied any change in symptomatology during 
different seasons.

Analysis

The veteran seeks an increased disability rating for his 
service-connected deviated septum, which is currently 
evaluated as noncompensably disabling under Diagnostic Code 
6502.  His present complaints include difficulty breathing 
and some pain.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered the potential application of other 
diagnostic codes and finds that, in light of the diagnosis, 
anatomical localization and symptomatology reported by the 
veteran, Diagnostic Code 6502 is the most appropriate 
diagnostic code by which to evaluate his nasal fracture 
disability.  The veteran has not suggested that any other 
diagnostic code would be more appropriate.  Therefore, the 
Board will continue to employ Diagnostic Code 6502.

Schedular rating

The veteran does not precisely meet the schedular criteria 
for a 10 percent disability rating under Diagnostic Code 
6502.  Specifically, the veteran does not have a 50 percent 
obstruction on both sides.  Additionally, the evidence of 
record does not show a complete obstruction on the left side.  
There is, however, no question that the veteran's nasal 
passages are obstructed bilaterally.  The most recent VA 
examination shows that he has a 60 percent obstruction on the 
left side and a 10 percent obstruction on the right side.  

The question which must be addressed by the Board, therefore, 
is whether the nasal obstruction which has been demonstrated 
on two recent physical examinations approximates the level of 
disability which allows for the assignment of a 10 percent 
rating.  See 38 C.F.R. § 4.7 (2004) [when a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned].

In considering the matter, the Board believes that it is not 
rigidly bound by the schedular criteria.  See  38 C.F.R. § 
4.21 (2004) [it is not expected that all cases will show all 
the findings specified; findings sufficiently characteristic 
to identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases].  See 
also Mauerhan v. Principi, [the specified factors for each 
incremental rating were examples rather than requirements for 
a particular rating; analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme]; but see also Massey v. Brown, 7 Vet. App. 
204, 207-08 (1994) [consideration of factors wholly outside 
the rating criteria constitutes error as a matter of law].

It is clear that Diagnostic Code 6502 stands for the 
proposition that obstruction of the nasal passages which 
interferes with functioning warrants a compensable rating.  
In this case, in addition to physical examination reports 
indicating pain and discharge as well as nasal obstruction, 
there is of record the veteran's testimony that the nasal 
obstruction interferes with his breathing and sleeping and 
that due to this he is sleepy at time during the day [see the 
May 6, 2003 hearing transcript, pages 5, 
7-8].  

After having carefully consider the matter, the Board has 
concluded that the veteran's symptoms, as verified on two VA 
physical examinations, are of sufficient severity to warrant 
a compensable disability rating.  Clearly, there are no 
symptoms, which would mandate a noncompensable rating under 
38 C.F.R. § 4.21.  Although a narrow reading of the rating 
criteria would preclude the assignment of a compensable 
rating, the Board believes that the application of 38 C.F.R. 
§§ 4.7 and 4.21, as well as cases such as Mauerhan, calls for 
a more expansive approach.  A 10 percent rating is therefore 
assigned for the veteran's service-connected nasal fracture 
disability under Diagnostic Code 6502.  As noted above, that 
is the highest rating available.  

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected nasal 
fracture disability results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard, supra.  In the event if the veteran believes that an 
exceptional or unusual disability picture is present which 
warrants consideration of an extraschedular rating by 
appropriate VA officials, he may raise this matter with the 
RO.

Conclusion

For reasons stated above, the Board has determined that a 10 
percent rating is warranted for the veteran's service-
connected nasal fracture.  The appeal allowed to that extent. 



	(CONTINUED ON NEXT PAGE)




2.  Entitlement to an increased disability rating for 
service-connected fracture, fifth finger, left hand, 
currently evaluated as noncompensably disabling.

Pertinent law and regulations

The law and regulations pertinent to disability ratings in 
general are set out above and will not be repeated for the 
sake of brevity.

Specific rating criteria

VA's criteria for evaluating finger injuries were revised, 
effective August 26, 2002, during the pendency of the 
veteran's appeal.  See 67 Fed. Reg. 48784-48787 (July 26, 
2002). 

The Court has held in the past that where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The "Karnas" rule has, 
however, since been limited to some degree by a decision of 
the United States Court of Appeals for the Federal Circuit, 
as well as legal precedent of VA's General Counsel.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) and 
VAOPGCPREC 7- 03.  Now, the revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See also 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004); 
VAOPGCPREC 3-2000.

The December 2002 SSOC reflects that the RO has evaluated the 
veteran's left little finger disability under both the former 
and the revised criteria.  The Board will similarly apply 
both the old and new versions of the criteria to the 
veteran's claim.



(i.)  The former rating criteria

The former rating criteria provided a noncompensable 
disability rating under Diagnostic Code 5227 for ankylosis of 
any finger other than the thumb, index finger, or middle 
finger.  A noncompensable disability rating was the only 
schedular rating available for this disorder.  

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health 
at 68 (4th ed. 1987)].

The former rating criteria schedule indicated that extremely 
unfavorable ankylosis would be rated as amputation under 
Diagnostic Codes 5152 through 5156.  In order to classify the 
severity of ankylosis and limitation of motion of the fifth 
finger, it is necessary to evaluate whether motion is 
possible to within two inches (5.1 centimeters) of the median 
transverse fold of the palm.  See 38 C.F.R. §§ 4.71 and 
4.71a, Multiple Fingers: Favorable Ankylosis (2002).  If the 
veteran is able to do so, the rating will be for favorable 
ankylosis, otherwise unfavorable.

(ii.)  The current rating criteria

The current rating criteria provide a noncompensable 
evaluation for ankylosis of the little finger, whether it is 
favorable or unfavorable.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5227, as amended by 67 Fed. Reg. 48784- 48787 (July 26, 
2002).  A noncompensable rating is the only schedular rating 
available for this disorder.  

The rating schedule indicates that VA can also consider 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

For the little finger (digit V), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."

The current rating criteria also provide evaluations for 
limitation of motion of fingers.  For the little finger, the 
only schedular rating provided is a noncompensable rating for 
any degree of limitation of motion, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5230, as added by 67 Fed. Reg. 48784-48787 (July 26, 2002).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination. Only one hand shall be considered dominant.  38 
C.F.R. § 4.69.  In this case, evidence reflects that the 
veteran is right-handed.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Factual background

A review of the claims folder indicates that the veteran 
fractured his left fifth finger in November 1991.  The RO 
granted service connection for such and assigned a 
noncompensable (zero percent) disability rating under 
Diagnostic Code 5227 in a September 1998 rating decision.

On VA examination in April 2002, the veteran complained of 
pain, some weakness, periodic redness, some abnormal motion 
and slight swelling in the left fifth finger.  He denied 
stiffness and heat.  He reported increased symptoms 
approximately once per month with overuse.  The veteran 
denied use of a splint or corrective device.  

Physical examination revealed an obvious flexion deformity of 
the left fifth finger, held in flexion.  Palpation elicited 
swelling and pain over the left fifth finger distal 
interphalangeal joint.  Functional capacity testing of the 
left indicated that the veteran positioned his left fifth 
finger in a way to make minimal contact.  He was able to 
touch his thumb to his index fingertip and palpate the distal 
tip of his fifth finger.  His left fifth finger was one 
centimeter short of touching the crease of the transverse 
fold of his left palm.  The metacarpophalangeal joint had 70 
degrees of extension and 90 degrees of flexion.  The distal 
interphalangeal joint had extension of 0 degrees and flexion 
to 70 degrees.  He had full flexion and extension of the left 
fifth finger.  There was weakness of existed distal 
interphalangeal joint and flexor digitorum profundus in the 
left fifth finger.  

The examiner reviewed an X-ray from March 2000 which revealed 
evidence of deformity of the left fifth distal 
interphalangeal joint.  There was no obvious malunion, 
nonunion, loss motion, false joint or drainage.  The 
assessment was status-post left fifth finger fracture. 

During his personal hearing at the RO in May 2003, the 
veteran testified that he had to adjust his activities as a 
housekeeper in a casino in order to favor his left fifth 
finger.  

Analysis

The veteran's service-connected left little finger disability 
is currently evaluated as noncompensably (zero percent) 
disabling by analogy 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5227.  See 38 C.F.R. § 4.20 (2004) [when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous].   See also 38 C.F.R. § 
4.27 (2004) [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen] and 38 C.F.R. § 4.27 [unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99"].  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

As noted above, the veteran's service-connected fracture 
residuals of the left fifth finger are currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5227.  However, a 
review of the medical evidence shows that the veteran's left 
fifth finger is not ankylosed.  Evaluation of the left fifth 
finger disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5230 [right or little finger, limitation of motion] is 
similarly problematical, in that limitation of motion of the 
finger is not demonstrated.  Nonetheless, in the absence of 
any other more appropriate diagnostic code these codes must 
be used. The veteran has not suggested that any other 
diagnostic code would be more appropriate.  Therefore, the 
Board will employ Diagnostic Code 5227, as well as Diagnostic 
Code 5230.

Schedular rating

As discussed above, the Board will apply both the former and 
current schedular criteria in rating the veteran's service- 
connected left fifth finger injury.  In this case, regardless 
of which criteria are used to evaluate the veteran's service-
connected disorder, a compensable rating cannot be granted.  

Significantly, the veteran's left little finger is not 
ankylosed.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure." See Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  
The veteran is clearly able to move the left fifth finger, 
and it is, therefore, not ankylosed.  There is no basis in 
the medical records for finding that the severity of the 
veteran's left fifth finger disability is equivalent to 
unfavorable ankylosis or amputation.  The disability is 
manifested, according to the examination report, by some 
deformity, weakness and complaints of pain.

Additionally, there is no evidence of limitation of motion in 
the left fifth finger.  In any event, the prior rating 
criteria did not provide an evaluation for limitation of 
motion, and the new rating criteria only provide a 
noncompensable evaluation for any limitation of motion of the 
little finger, no matter how severe.

Accordingly, a compensable evaluation is not warranted under 
either the old or new criteria.



DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's left little finger 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and 
the Court's holding in DeLuca.  However, in Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997), the Court determined that 
if a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. § 4.40 and 4.45 are applicable.  In this case, as 
has been discussed above the veteran is receiving a 
noncompensable evaluation for his little finger disorder 
under Diagnostic Codes 5227 and 5230.  This is the maximum 
rating allowable.  Accordingly, the aforementioned provisions 
of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected left fifth 
finger disability results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria]. As noted elsewhere in this decision, his 
sole contention is that his service-connected disability 
warrants a higher rating.  Accordingly, in the absence of the 
matter being raised by the veteran or adjudicated by the RO, 
the Board will not address the veteran's entitlement to an 
extraschedular rating.  In the event the veteran believes 
consideration of an extraschedular rating for his left fifth 
finger disability is in order because it presents an 
exceptional or unusual disability picture, he may raise this 
matter with the RO.



Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim. The benefits sought on appeal are accordingly 
denied.


ORDER

Entitlement to a 10 percent disability rating for the 
veteran's service-connected  nasal fracture disability is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to an increased (compensable) rating for a left 
fifth finger disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


